Appeal by the defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered November 21, 1986, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (West, J.) of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The County Court was correct in summarily denying that branch of the defendant’s omnibus motion which was to suppress prospective identification testimony, since the papers in support of the motion established that the witnesses knew the defendant prior to the commission of the crime (see, People v Gissendanner, 48 NY2d 543; People v Charles, 111 AD2d 405; People v Ingram, 110 AD2d 852). Although the defendant was given an opportunity to renew his request for a Wade hearing, he elected instead to enter into a guilty plea. Since the defendant failed to present any facts or proof to rebut the People’s allegations regarding the confirmatory nature of the photographic identifications, his challenge to the propriety of the denial of his motion to suppress is rejected and the judgment affirmed. Mangano, P. J., Thompson, Bracken and Eiber, JJ., concur.